Russell, O. J.
1. “Where the issues of a ease are submitted to the judge, without the intervention of a jury, for his decision upon all matters of fact and of law, and he renders a judgment therein in term time, the losing party may review the judgment either by a direct bill of exceptions or by a motion for a new trial.” Chance v. Simpkins, 146 Ga. 519.
2. The evidence was sufficient to support the plaintiffs’ claim of title by prescription. The judge did not err in rendering the decree in favor of plaintiffs, establishing such claim of title. Garrett v. Adrain, 44 Ga. 274; Baxter v. Phillips, 150 Ga. 498 (104 S. E. 196); Chandler v. Douglas, 178 Ga. 11 (172 S. E. 54); Tatum v. Wilson, 179 Ga. 688.

Judgment affirmed.


All the Justices concur, except Atkinson, and Hutcheson, JJ. who dissent.

Fariss & Langford, for plaintiffs in error.
Rosser & Shaw, contra.